Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claims 1-3 and 5-21 were previously rejected.  Claims 1-3, 5, 6, 8-10, 15, and 21 have been amended.  Claims 1-3, and 5-21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 and 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, in addition to Applicant’s amendments, filed 12/16/2020, with respect to claims 1-3 and 5-21 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-21 has been withdrawn. 

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The amended claims presented today in addition to Applicant’s arguments when taken in its entirety are found to be non-obvious.  Claims 1-3 and 5-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/M.A/
December 30, 2020           Examiner, Art Unit 2456                                                                                                                                                                                             
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456